Missouri Court of Appeals
                           Southern District


FEBRUARY 11, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33103

     Re:   RICHARD COFFMAN and CHARLOTTE
           COFFMAN,
           Plaintiffs-Appellants,
           vs.
           COLUMBIA MUTUAL INSURANCE
           COMPANY,
           Defendant-Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33295

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           EDWARD LARON BALL,
           Defendant-Appellant.